Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that the previous 112 rejections are dropped due to claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 2017/0233671 A1) and Kamiya et al.  (US 2015/0330445 A1)
Regarding claims 1-3 and 6 Yamauchi teaches a sliding member (abstract) used in a bearing (p 11).  The resin layer member contains:
A. A synthetic resin used in the amount of up to 50% of the composition, see abstract.  
B.  A solid lubricant (a lubricant phase) that is graphite.  This is used in the amount of 10-40% of the composition.  See p 36.  
C.  Voids are present in the graphite which is found in the resin binder.  This constitutes a cushion phase.  The size of the voids not more than 0.1 µm.  The amount of the voids is up to 3% of the graphite portion of the composition.  See p 39.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Yamauchi does not specifically state what the bearing itself is made of.
Kamiya teaches a sliding member used as a bearing, see abstract.  The base material is such as steel and the intermediate layer is aluminum.  The thickness of the two layers is in the range of 0.2 to 6.  See fig.4 for layer size.  See p 21.  A resin sliding layer with a solid lubricant is on top.  See p 22-24.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the base material and intermediate layer of Kamiya in the invention of Yamauchi.  Yamauchi already calls for use of a base layer for the sliding bearing layer to be on,  and such configurations as found in Kamiya is effective base layer for a top .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771     


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771